Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the amendment filed on 09/06/2022.
Claims 1 and 11 have been amended.	
Claims 9 and 19 have been canceled.
Claims 1-8, 10-18 and 20 are pending.

Response to Arguments


2.	This office action has been issued in response to amendment filed 09/06/2022. Claims 1-8, 10-18 and 20 are pending. Applicants’ arguments have been carefully and respectfully considered in light of the instant amendment as they relate to the claim rejections under 35 USC 101 and 103 as will be discussed below. Accordingly, this action has been made final.
	(1) Applicants argue that Venkatasubramanian et al (US 10,922,284) does not disclose, “joins the metadata, entitlement data, group membership data, access permissions, and audit logs into a searchable database; the data mart partitions the searchable database based on a unit of time”.
		(2) The Examiner respectfully disagrees. Column 5, lines 1-15, and column 17, lines 1-27, disclose allowing data analysis or business analysis; data analysis normally comprises temporal data. Column 12, lines 47-54, and column 13, lines 36-54, disclose entitlement. Column 7, lines 28-51, and column 6, lines 55-60, disclose access control. Column 8, lines 4-17, discloses group membership data. Column 6, lines 55-67, through column 7, lines 1-21, disclose audit data.

Claim Rejections - 35 USC § 102

3.	 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless —

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkatasubramanian et al (US 10,922,284). 
Claim 1:

Venkatasubramanian suggests a method for monitoring data usage in multi-tenancy enabled HADOOP clusters [Title and col 4, lines 8-29], comprising: in an information processing apparatus comprising at least one computer processor: receiving metadata related to a dataset in one or more multi-tenant enabled HADOOP clusters [Col 6, lines 44-54 (managing metadata)]; receiving entitlement data for a plurality of users to the dataset [Col 12, lines 45-63 (entitlement)]; receiving group membership data for the plurality of users [Col 7, lines 51-67]; receiving access permissions for the plurality of users to the dataset [Col 6, lines 55-67 (access control)]; receiving audit logs comprising access history for the plurality of users to the dataset [Col J, lines 26-48 (“edit logs’”’)]; joining the metadata, entitlement data, group membership data, access permissions, and audit logs into a searchable database [Col 5, lines 23-42 (searchable HADOOP system)]; partitioning the searchable database based on a unit of time [Column 5, lines 1-15, and column 17, lines 1-27 (allowing data analysis or business analysis)]; data analysis normally comprises temporal data; receiving a query comprising at least one of a date range, a file, a directory, a user, and a group of users; applying the query to the searchable database; and returning results to the query [Col 5, lines 23-41 (searchable HADOOP system) and col 8, lines 4-17 (user or group search)].
Claim 2:
Venkatasubramanian suggests wherein the dataset comprises at least one of files, directories, tables, databases, and logical constructs [Col 6, lines 44-54 (data management)]. Claim 3:
Venkatasubramanian suggests classification metadata and properties metadata [Col 6, lines 44-54 (data management and clustering)].

Claim 4:
Venkatasubramanian suggests wherein the group membership comprises an identification of the plurality of users that are in groups [Col 8, lines 4-17 (user or group search)].
Claim 5:
Venkatasubramanian suggests wherein at least of the metadata, the entitlement data, the group membership data, the access permissions, and the audit logs are received in real-time or substantially in real-time [Col 4, lines 61-67].
Claim 6:
Venkatasubramanian suggests wherein at least of the metadata, the entitlement data, the group membership data, the access permissions, and the audit logs are received periodically [Col 6, lines 20-25 (“can be changed later”’)].
Claim 7:
Venkatasubramanian suggests wherein the access permissions are received from access control lists [Col 6, lines 55-67].
Claim 8:
Venkatasubramanian suggests wherein the access permissions are further received from file and directory permissions [Col 6, lines 55-67]. 
Claim 9:
Venkatasubramanian suggests wherein the joined data is partitioned based on a unit of time [Col 10, lines 6-35 (“registration time”’)]. 
Claim 10:

Venkatasubramanian suggests storing the joined data in an optimal format for querying [Col 6, lines 6-31 (storing each file as a sequence of blocks)]. 
Claims 11-20:
Claims 11-20 are essentially the same as claims 1-10 except that they set forth the claimed invention as a method rather a system and rejected under the same reasons as applied above.

Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136 (a)
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, contact [800-786-9199 (IN USA OR CANADA) or 571-272-1000].





Hung Le
10/19/2022

/HUNG D LE/Primary Examiner, Art Unit 2161